Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yong Zhao on 10/20/2021.
The application has been amended as follows: 

1.	A method for treating chronic cough, 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (I),
or a pharmaceutically acceptable salt thereof, wherein:
R1 is hydrogen or C1-C6 alkyl; and
R2 is: alkyl; aminosulfonyl; halo; amido; haloalkyl; alkoxy; hydroxy; haloalkoxy; nitro; hydroxyalkyl; alkoxyalkyl; hydroxyalkoxy; alkynylalkoxy; alkylsulfonyl; arylsulfonyl; carboxyalkyl; cyano or alkylcarbonyl; and
wherein the method exhibits a reduced taste disturbance relative toa taste disturbance resulting from the pharmaceutically acceptable salt of the compound of formula (I)  

7.	The method of claim 1, wherein the reduced taste disturbance is relative to a taste disturbance resulting from 



    PNG
    media_image2.png
    137
    209
    media_image2.png
    Greyscale
;
wherein the method exhibits a reduced taste disturbance relative to a taste disturbance resulting from the pharmaceutically acceptable salt of the compound of the formula (I) 

22.	The method of claim 21, wherein the reduced taste disturbance is relative to a taste disturbance resulting from the pharmaceutically acceptable salt of the compound of formula (I) 

27.	The method of claim 21, wherein the reduced taste disturbance is relative to a taste disturbance resulting from the pharmaceutically acceptable salt of the compound of formula (I) 




Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the closest prior art is Rayid et al. and Broka et al. Rayid et al. teaches the claimed method except a dose of AF-219 (the claimed compound) at a dose of 600 mg bd. Broka et al. teaches compound 114 (namely the claimed compound) at a dose of 1-30 mg daily for treating respiratory and gastrointestinal disease. However, surprisingly, the claimed dose from about 30 mg to about 50 mg twice daily provides robust efficacy as can be seen in Fig, 2 while significantly reducing taste disturbance. Specifically, the claimed dose is associated with a reduction in awake cough frequency from around 50 coughs/hour (baseline) to around 30 coughs/hour. The unexpected benefits of a significant reduction in taste disturbance combined with robust efficacy from the instantly claimed dose are in no way taught or suggested by Rayid and/or Broaka, either alone or in combination. Therefore, the instant claims are novel and nonobvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 2, 5-8, 11-12, 21-22, and 27 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628